DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 03/24/2021 has been entered. 

Response to Arguments

Applicant's submission filed 03/24/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejection of record by deleting the narrow limitation.  Applicant’s arguments regarding the double patenting rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25 - 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Regarding claim 25 as amended, the recitation of the limitation “combining one or more phospholipids and a non-aqueous solvent, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution having calcium and/or magnesium present, at a combined concentration of less than 0.7 ppm” is not supported in the application as filed.  A reasonable interpretation of the limitation includes that the phospholipids and non-aqueous solvent have a combined concentration of less than 0.7 ppm since those are the components being combined.  Also, notice the use of the comma after the word “present”.  However, the specification as filed only discusses divalent metal cation concentrations of less than 0.7 ppm.  The specification as filed does not discuss phospholipid and non-aqueous solvent concentrations of less than 0.7 ppm.  Appropriate correction is required.  Amending the claim to recite the limitation “combining one or more phospholipids and a non-aqueous solvent, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution having calcium and/or magnesium divalent metal cation present [[,]] at a total divalent metal cation 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25 - 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9,913,919 B2 (“US’919”). 
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020 and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection until all other rejections are overcome and the claims are otherwise considered allowable.  
These arguments are not persuasive, and the rejection is maintained for the reasons of record.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9,913,919 B2 (“US’919”) in view of Wang (of record; US 2014/0328767 A1; “Wang”).
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020 and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection until all other rejections are overcome and the claims are otherwise considered allowable.  
These arguments are not persuasive, and the rejection is maintained for the reasons of record.

Claims 25 - 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,220,104 B2 (“US’104”). 
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020  and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection until all other rejections are overcome and the claims are otherwise considered allowable.  
These arguments are not persuasive, and the rejection is maintained for the reasons of record.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,220,104 B2 (“US’104”) in view of Wang (of record; US 2014/0328767 A1; “Wang”).
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020 and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection until all other rejections are overcome and the claims are otherwise considered allowable.  


Claims 25 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,583,208 (“US’208”). 
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020 and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection until all other rejections are overcome and the claims are otherwise considered allowable.  
These arguments are not persuasive, and the rejection is maintained for the reasons of record.

Claims 25 - 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 - 36 of copending Application No. 16/315,643 (“APP’643”) (reference application). 
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020 and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection in view of its provisional nature. If all other non-double patenting rejections are overcome, and this is the remaining rejection and the cited application is not yet been allowed, then Applicant requests withdrawal of this rejection, following consideration of this response.
These arguments are not persuasive, and the rejection is maintained for the reasons of record.  Note that the instant application and APP’643 have the same effective U.S. filing date.  According to MPEP 804(I)(B)(1)(b)(ii), “[i]f both applications are actually filed on the same day, or are entitled to the same earliest effective filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) 

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 - 36 of copending Application No. 16/315,643 (“APP’643”) in view of Wang (of record; US 2014/0328767 A1; “Wang”).
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2020 and for the reasons set forth below.  
Applicant defers substantive rebuttal of this rejection in view of its provisional nature. If all other non-double patenting rejections are overcome, and this is the remaining rejection and the cited application is not yet been allowed, then Applicant requests withdrawal of this rejection, following consideration of this response.
These arguments are not persuasive, and the rejection is maintained for the reasons of record.  Note that the instant application and APP’643 have the same effective U.S. filing date.  According to MPEP 804(I)(B)(1)(b)(ii), “[i]f both applications are actually filed on the same day, or are entitled to the same earliest effective filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome 

Claims 25 - 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 - 35 of copending Application No. 17/325,176 (“APP’176”).
Note that APP’176 was filed after the previous office action mailed 12/24/2020.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25 - 31 of the instant application is generic to all that is recited in claims 28 - 35 of APP’176. That is, claims 28 - 35 of APP’176 fall entirely within the scope of claims 25 - 31 or, in other words, claims 25 - 31 are anticipated by claims 28 - 35 of APP’176. Specifically, the claims of APP’176 teach the following:
28. A method of ultrasound contrast imaging a subject comprising
selecting an MPEG5000-DPPE having a calcium concentration of less than 115 parts per million (ppm),
combining the MPEG5000-DPPE with DPPA, DPPC and propylene glycol, to form a phospholipid solution having a calcium concentration of less than 0.7 ppm,
combining the phospholipid solution with an aqueous solution to form a phospholipid suspension,
activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres,

29. The method of claim 28, wherein DPPA, DPPC and MPEG-5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).
30. The method of claim 28, wherein DPPA has a calcium concentration of less than 780 ppm, DPPC has a calcium concentration of less than 90 ppm, and propylene glycol has a calcium concentration of less than 0.7 ppm.
31. The method of claim 28, wherein the perfluorocarbon gas is perfluoropropane gas.
32. A method of ultrasound contrast imaging a subject comprising selecting an MPEG5000-DPPE having a combined calcium and magnesium
concentration of less than 115 parts per million (ppm),
combining the MPEG5000-DPPE with DPPA, DPPC and propylene glycol, to form a phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm,
combining the phospholipid solution with an aqueous solution to form a phospholipid suspension,
activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres,
administering the lipid-encapsulated gas microspheres to a subject, and obtaining an ultrasound image of the subject.
33. The method of claim 32, wherein DPPA, DPPC and MPEG-5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).
34. The method of claim 32, wherein DPPA has a combined calcium and magnesium concentration of less than 780 ppm, DPPC has a combined calcium and magnesium concentration of less than 90 ppm, and propylene glycol has a combined calcium and magnesium concentration of less than 0.7 ppm.
.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 - 35 of copending Application No. 17/325,176 (“APP’176”) in view of Wang (of record; US 2014/0328767 A1; “Wang”).
Note that APP’176 was filed after the previous office action mailed 12/24/2020.
The teachings of the claims of APP’176 are discussed in the above double patenting rejection.
Although the claims of APP’176 teach that the phospholipid solution comprises propylene glycol, the claims of APP’176 do not teach that the phospholipid solution further comprises glycerol.  
Wang teaches a method for preparing lipid-based bubbles useful as an ultrasound contrast agent, wherein the method includes: first preparing a lipid mixture (applicant’s ‘phospholipid solution’) by combining (1) lipids with (2) molecules capable of getting across a lipid membrane and decreasing van der Waals forces between lipid bilayers; and then combining the lipid mixture with an aqueous solution to form a resultant solution (applicant’s ‘phospholipid suspension’) (Abstract; ¶ 0005-0006 and 0029-0071).  Lipids include DPPC, DPPA, DPPE, and DPPE-PEG5000 (¶ 0031-0069).  Molecules include propylene glycol, glycerol, and combinations thereof (¶ 0070).  Aqueous solutions include water containing glycerol (¶ 0071).  Using propylene glycol or glycerol as the initial solvent to mix and disperse the lipid materials is considered a green manufacturing process, and compared with prior arts, this clean manufacturing process avoids the use of toxic organic solvents (¶ 0029). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate glycerol into the phospholipid solution of the .  
This is a provisional nonstatutory double patenting rejection.

Conclusion

No claims are allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618